UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-5089



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICKEY A. MERICA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (CR-04-15)


Submitted:   July 31, 2006                 Decided:   August 25, 2006


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David I. McCaskey, LAW OFFICE OF DAVID I. MCCASKEY, Staunton,
Virginia, for Appellant. John L. Brownlee, United States Attorney,
Ray B. Fitzgerald, Jr., Assistant United States Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Following a jury trial, Rickey A. Merica was convicted of

conspiracy    to   distribute    500   grams   or   more    of    a   mixture    of

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),

and 846 (2000), possessing and brandishing a firearm in furtherance

of a drug trafficking offense while in the company of Larry Land,

in violation of 18 U.S.C. § 924(c) & (c)(1)(A)(ii) (2000), and

possessing and brandishing a sawed-off shotgun in furtherance of a

drug trafficking offense while in the company of Cynthia Land, in

violation     of   18   U.S.C.    §    924(c)(1)(A),       (c)(1)(B)(i),        and

(c)(1)(C)(i) (2000).       Merica was sentenced to a total of 619

months’ imprisonment.

            Merica’s sole challenge on appeal is to the sufficiency

of the Government’s evidence relevant to the first firearm offense.

Merica contends the Government did not prove, beyond a reasonable

doubt, that he possessed a firearm in furtherance of a drug

trafficking offense or that he “brandished” the firearm.

            Merica concedes he did not make a Fed. R. Crim. P. 29

motion for judgment of acquittal. Some circuits have held that the

failure to file such a motion waives the issue on appellate review.

United States v. Carr, 5 F.3d 986, 991 (6th Cir. 1993); United

States v. Ward, 914 F.2d 1340, 1346 (9th Cir. 1990).                  We have not

addressed the issue in a published decision.                     Even assuming,

however, that we may review the evidence presented in the instant


                                      - 2 -
case for the first time on appeal, it was more than sufficient to

establish Merica’s guilt.              Id.

               When reviewing a challenge to the sufficiency of the

evidence, the evidence presented at trial is taken in the light

most favorable to the Government. Evans v. United States, 504 U.S.

255, 257 (1992).              We consider both circumstantial and direct

evidence, “and allow the government the benefit of all reasonable

inferences       from     the       facts    proven     to     those      sought      to    be

established.”         United States v. Tresvant, 677 F.2d 1018, 1021 (4th

Cir. 1982).       Further, on appellate review, we “may not weigh the

evidence or review the credibility of the witnesses.”                                 United

States    v.    Wilson,       118    F.3d    228,     234    (4th    Cir.    1997).        The

uncorroborated testimony of a single witness may be sufficient

evidence   of     guilt,      even     if    the     witness    is   an     accomplice,      a

co-defendant, or an informant.                United States v. Wilson, 115 F.3d

1185, 1189-90 (4th Cir. 1997).

               At trial, Larry Land (Land), Cynthia Land, and Angelia

Devers,    all     of     whom       conspired        with     Merica     to    distribute

methamphetamine, testified to Merica’s involvement in the ongoing

conspiracy      and     use   of    firearms.         Land     testified       that   Merica

provided the methamphetamine he in turn sold to law enforcement

officials in each of three controlled purchases.                             Land further

testified that prior to the second controlled purchase, Merica gave

Land the drugs and showed him a .45 caliber pistol.                         Land explained


                                             - 3 -
that Merica offered him the pistol as a way to protect the drugs.

As this court has repeatedly stated, drug deals frequently involve

guns.   United States v. Lomax, 293 F.3d 701, 706 (4th Cir. 2002).

It is beyond any reasonable dispute that Merica’s possession of the

pistol that day was “in furtherance of” the drug trafficking

offense.

           The Government also presented sufficient evidence to show

that Merica “brandished” that pistol.          As defined in 18 U.S.C.

§ 924(c)(4) (2000), to “brandish” means “to display all or part of

the firearm, or otherwise make the presence of the firearm known to

another person, in order to intimidate that person. . . .”              In

discussing why Merica brought the pistol that particular day, Land

explained that Merica wanted to ensure Land understood that he was

responsible   for    the   purchase   money.   Merica   knew   Land   used

methamphetamine as they frequently used methamphetamine together at

Merica’s home.      Because it is not unreasonable to conclude Merica

was concerned that Land would either use some of the drugs prior to

selling them, or, alternatively, steal Merica’s money, the jury

could reasonably infer that Merica showed the pistol to Land in

order to intimidate him.

           For the foregoing reasons, we affirm Merica’s convictions

and sentence. We dispense with oral argument because the facts and




                                  - 4 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 5 -